—In an interpleader action pursuant to CPLR 1006 to determine the ownership of several bank accounts, the defendant Robert M. Plechner appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Werner, J.), dated July 26, 1999, which granted the motion of the defendants Gregory Plechner and Robert Plechner for summary judgment and declared, inter alia, that they are the rightful owners of the subject bank accounts.
Ordered that the order and judgment is reversed, on the law, with costs, and the motion is denied.
The Supreme Court erred when it granted summary judgment to the defendants Gregory Plechner and Robert Plechner declaring them to be the owners of two bank accounts created by their father, the defendant Robert M. Plechner. Although the accounts were created in the names of the sons, questions of fact remain as to whether the father had the donative intent necessary to effectuate a valid inter vivos gift (see, Matter of Leonard v Leonard, 227 AD2d 624; cf., Pell St. Nineteen Corp. v Yue Er Liu Mah, 243 AD2d 121). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.